Citation Nr: 0516321	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-14 336	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylotic disease with dorsal impingement (claimed as spine 
condition to include peripheral neuropathy to the left upper 
extremity.)

2.  Entitlement to service connection for spondylolisthesis 
at L5-S1 (claimed as spine condition to include peripheral 
neuropathy to the left lower extremity.)

3.  Evaluation of bilateral hearing loss, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1953 to July 1973.

2.	On May 18, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.





ORDER

The appeal is dismissed.




                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


